Title: From John Adams to William Tudor, Sr., 5 June 1813
From: Adams, John
To: Tudor, William, Sr.



5 June 1813

“You ‘never profoundly admired Mr. H.’ I have suggested some hints in his favor. You ‘never profoundly admired Mr. S. A.’ I have promised you an apology for him. You may think it a weak one; for I have no talent at panegyric or apology. ‘There are all sorts of men in the world.’ This observation, you may say, is self-evident and futile; yet Mr. Locke thought it not unworthy of him to make it; and if we reflect upon it, there is more meaning in it than meets the eye at the first blush. You say Mr. S. A. ‘had too much sternness and pious bigotry.’ A man in his situation and circumstances must possess a large fund of sternness of stuff, or he will soon be annihilated. His piety ought not to be objected to him or any other man. His bigotry, if he had any, was a fault; but he certainly had not more than governor Hutchinson and secretary Oliver, who I know, from personal conversations, were as stanch Trinitarians and Calvinists as he was, and treated all Arians and Arminians with more contempt and scorn, than he ever did. Mr. Adams lived and conversed freely with all sectarians in philosophy and divinity. He never imposed his creed on any one, nor endeavored to make proselytes to his religious opinions. He was as far from sentencing any man to perdition who differed from him, as Mr. Holley, Dr. Kirkland, or Dr. Freeman. If he was a Calvinist, a Calvinist he had been educated, and so had been all his ancestors for two hundred years. He had been from his childhood too much devoted to politics to be a profound student in metaphysics and theology, or to make extensive researches or deep investigations into such subjects. Nor had any other man attempted it in this nation in that age, if any one has attempted it since. Mr. Adams was an original. Sui generis, sui juris. The variety of human characters is infinite. Nature seems to delight in showing the inexhaustibility of her resources. There never were two men alike, from the first man to the last, any more than two pebbles or two peas.
“Mr. Adams was born and tempered a wedge of steel, to split the knot of lignum vitæ which tied North America to Great Britain. Blunderheaded as were the British ministry, they had sagacity enough to discriminate from all others, for inexorable vengeance, the two men the most to be dreaded by them, Samuel Adams and John Hancock; and had not James Otis been then dead, or worse than dead, his name would have been at the head of The Triumvirate.
“James Otis, Samuel Adams, and John Hancock, were the three most essential characters; and Great Britain knew it, though America does not. Great and important and excellent characters, aroused and excited by these, arose in Pennsylvania, Virginia, New York, South Carolina, and in all the other States; but these three were the first movers, the most constant, steady, persevering springs, agents, and most disinterested sufferers and firmest pillars of the whole Revolution.
“I shall not attempt even to draw the outlines of the biography of Mr. Samuel Adams. Who can attempt it ?
“But if I had time, eyes and fingers at my command, where should I find documents and memorials? Without the character of Samuel Adams, the true history of the American Revolution can never be written. For fifty years his pen, his tongue, his activity were constantly exerted for his country, without fee or reward. During all that time he was an almost incessant writer. But where are his writings? Who can collect them? And if collected, who will ever read them? The letters he wrote and received, where are they? I have seen him at Mrs. Yard’s in Philadelphia, when he was about to leave Congress, cut up with his scissors whole bundles of letters, into atoms that could never be reunited, and throw them out at the window, to be scattered by the winds. This was in summer, when he had no fire. In winter he threw whole handfuls into the fire. As we were on terms of perfect intimacy, I have joked him, perhaps rudely, upon his anxious caution. His answer was, ‘Whatever becomes of me, my friends shall never suffer by my negligence.’
“This may be thought a less significant anecdote than another. Mr. Adams left the letters he had received and preserved, in possession of his widow. This lady, as was natural, lent them to a confidential friend of her husband, Mr. Avery, who then was and had been Secretary of the Commonwealth under the administrations of Mr. Adams and Mr. Hancock. Mr. Avery informed me that ‘he had them, and that they were a complete history of the Revolution.’ I will not say into whose hands they fell after Mr. Avery’s death, and I cannot say where they are now. But I have heard that a gentleman in Charlestown, Mr. Austin, undertook to write the Life of Mr. Adams; but finding his papers had been so garbled that the truth could not be discovered, he abandoned his design. Never will those letters which secretary Avery possessed ever be brought together again, nor will they ever be found. So much for Mr. Adams, at present. Now for Mr. Otis.
“I write no biographies or biographical sketches. I give only hints. James Otis was descended from our most ancient families. His education was the best his country afforded. He was bred to the bar under Mr. Gridley, the greatest lawyer and the greatest classic scholar I ever knew at any bar. His application was incessant and indefatigable. Justice Richard Dana has often told me, that the apartment in which Otis studied, when a pupil and a clerk of Mr. Gridley, was near his house; that he had watched him from day to day, and that he had never known a student in law so punctual, so steady, so constant and persevering. Accordingly, as soon as he was admitted to the bar, he became a conspicuous figure. And among whom? Gridley, Pratt, Trowbridge, and he was much admired, and as much celebrated as any of them. His generous, manly, noble character as a private gentleman, his uncommon attainments in literature, especially in the law, and his nervous, commanding eloquence at the bar, were every where spoken of. The government soon discerned his superiority, and commissioned him Advocate General. He married a lady who in that day was esteemed a fortune. From 1755 to 1758, I heard my master, Colonel James Putnam of Worcester, who was a critical judge, and Mr. Trowbridge, the then attorney general, and his lady, constantly speaking of Otis as the greatest, the most learned, the most manly and the most honest young man of his age. All this was before I had ever seen Mr. Otis. I never saw him till late in the autumn of 1758, nor Mr. Samuel Adams till after that year.
“To sum up, in a few words. The two young men whom I have known to enter the stage of life with the most luminous, unclouded prospects and the best founded hopes, were James Otis and John Hancock. They were both essential to the Revolution, and both fell sacrifices to it.
“Mr. Otis, from 1760 to 1770, had correspondences in this province, in New England, in the middle and southern Colonies, in England, in Scotland. What is become of these letters and answers? Mr. Otis, soon after my earliest acquaintance with him, lent me a summary of Greek Prosody of his own collection and composition; a work of profound learning and great labor. I had it six months in my possession before I returned it. Since my return from Europe, I asked his daughter whether she had found that work among her father’s manuscripts? She answered me with a countenance of wo, that you may more easily imagine than I can describe, that she ’had not a line from her father’s pen!’ That ‘he had spent much time and taken great pains to collect together all his letters and other papers, and in one of his unhappy moments committed them all to the flames.’ I have used her own expressions.
“Such has been the fate of the memorials of Mr. James Otis and Mr. Samuel Adams. It was not without reason, then, that I wrote to Mr. Niles of Baltimore, that the true history of the American Revolution is lost forever. I could write volumes of other proofs of the same truth, before, during, and since the Revolution. But, cui bono? They would be read by very few, and by very few of those few would be credited.”

